In an action to foreclose a mechanic’s lien, plaintiff appeals from an order allowing amendments of defendants Gillman-Rous-Pesce Corp. and Maffetore to his proposed case on appeal; and from an order denying his motion to resettle the proposed case on appeal. Orders affirmed, with one bill of $10 costs and disbursements to respondent Gillman-Rous-Pesce Corp. The amendments related to evidence and other matters which were material to the questions to be raised on the appeal and, consequently, were properly allowed. (Cf. Boylan v. Southern Pacific Go., 253 App. Div. 195; Civ. Prac. Act., § 576; Rules Civ. Prae., rule 232.) Appellant if so advised, may make a further application to the trial court for a resettlement of the ease on appeal so as to include any testimony and exhibits which may have been omitted therefrom which are material to the question of performance by respondent subcontractors. After the case is settled, appellant, if so advised, may apply to this court for an order dispensing with the printing of the exhibits directed to be included in the case on appeal. (Cf. Prudential Ins. Co. v. Stone, 244 App. Div. 168.) Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.